Citation Nr: 1435267	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation based on a claim under 38 U.S.C.A § 1151 for the cause of additional disability to the left flank, lower back.

2. Entitlement to service connection for right great toe arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from December 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded these issues in May 2008 and August 2010.

The issue of entitlement to service connection for great right toe arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been shown to have any additional disability in his abdomen or gastrointestinal system, and his low back spodylosis, arthritis, degenerative disc disease, and back strain are not the result of and have not been aggravated by VA care, treatment, or services.  

2. The evidence does not demonstrate that a back disability was proximately caused by any fault on the part of VA in providing the care or treatment and further fails to show that a back disability was due to an event not reasonably foreseeable.  

3. The Veteran gave informed consent for the flexible sigmoidoscopy procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In June 2007, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's 1151 claim in August 2011.  There is no indication or assertion that the examination and opinions are inadequate.  Instead, the opinion addresses all the legal elements of a claim based on 38 U.S.C.A. § 1151.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained the VA medical informed consent form, an examination and additional opinion, and a statement from the Veteran's representative.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  
 
As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

The Veteran claims that he has left flank pain due to a flexible sigmoidoscopy that was performed at a VA facility in July 2006.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 38 C.F.R. § 3.361(c), (d). This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran. 38 C.F.R. § 3.361(d)(1). Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran is competent to provide evidence of symptoms and experiences observable by his senses; however, he is not competent to determine the cause of left flank pain, or other symptoms, as this requires specialized knowledge and training to understand the complexities of the gastrointestinal and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds the Veteran credible as his statements have been detailed and consistent. 

For the reasons explained below, the Board finds that the criteria for compensation based on 38 U.S.C.A. § 1151 have not been met.  38 C.F.R. § 3.361.

First, the Veteran gave informed consent to have the flexible sigmoidoscopy.  He signed a request for administration of anesthesia and for performance of operations or other procedures on July 10, 2006.  The form explained that the procedure was a flexible sigmoidoscopy with or without biopsy.  The form further explained that the risks were a lighted tube passing though the anus into the intestine with possible bleeding, infection, perforation, adverse drug reaction, and need for surgery.  

The Veteran's low back spodylosis, arthritis, degenerative disc disease, and strain were not caused or aggravated by VA care, treatment, or services, and he does not have any current disability associated with his gastrointestinal system.  In multiple statements to VA, the Veteran reported that he experienced pain during the July 2006 flexible sigmoidoscopy and screamed out in response.  He reportedly continued to have pain, and VA treatment records from 2006 to 2010 show that he sought treatment for pain in his left flank.  

The evidence is against a finding of any disability in the abdominal area after the flexible sigmoidoscopy; instead, the evidence shows that the pain was due to the Veteran's back disabilities.  The August 2011 examiner concluded that there was no additional disability incurred as a result of the July 2006 procedure.  VA medical records from August 2007 show an abdominal echogram with unremarkable results.  A CT scan performed at VA in October 2006 showed a normal abdomen.  Additionally, a barium enema study from January 2007 found diverticula but was otherwise normal.  VA treatment records show diverticula present prior to the procedure.  The Veteran reported muscle spasms in the left flank and back in April 2007.  An MRI conducted in July 2007 found bulging disks and diagnosed spondylosis.  Treatment from August 2007 noted the left flank and back pain was likely musculoskeletal.  The VA examiner in August 2011 also found that the Veteran's symptoms were consistent with and at least as likely as not caused by his spondylosis, arthritis, and degenerative disc disease.  Therefore, there was no additional abdominal disability from the VA procedure.     

The preponderance of the evidence shows that the spondylosis, arthritis, degenerative disc disease, and back strain are not related to the flexible sigmoidoscopy.  The August 2011 VA examiner concluded that the back disabilities were less likely than not caused by or aggravated by the July 2006 flexible sigmoidoscopy.  The examiner reasoned that spondylosis, arthritis, degenerative disc disease, and back sprain are musculoskeletal conditions and the flexible sigmoidoscopy is done through rectum and sigmoid and only involves the intestinal tract, not the skeletal system.  The examiner found the symptoms consistent with disabilities the Veteran had prior to the procedure and with objective findings on examination and MRI of his spine.  During the August 2011 examination, the Veteran reported that his back did not bother him as much since he slacked off the type of work he used to do.  His statement supports the examiner's conclusion that the symptoms were due to a source other than the flexible sigmoidoscopy.  

In a May 2010 statement, the Veteran reported being sent to the VA medical center in Gainesville, where he had an MRI that showed a pinched nerve responsible for the pain.  An MRI report from Gainesville VAMC in July 2007 does not reference a pinched nerve but instead diagnoses spondylosis, which is fully contemplated by the VA opinion and this decision.  As mentioned above, neither the Board nor the Veteran is competent to make such determinations as neither has the requisite medical training.  See Jandreau, 492 F.3d at 1377.  As such, the evidence is against a causal connection to VA treatment.        

In sum, no qualifying additional disability has been shown to have resulted from the procedure in question.  In any event, the evidence does not show carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(c), (d).  Post-operative records from the flexible sigmoidoscopy note no complications with the procedure.  The VA examiner in August 2011 found no evidence that VA was negligent, careless, lacked proper skill, made an error in judgment, or any similar fault.  The examiner noted that the procedure went by with no complications and found VA appropriately evaluated the Veteran's complaints following the procedure.  The examiner concluded that VA did not fail to exercise the degree of care that would be expected of a reasonable healthcare provider.         

The preponderance of the evidence is against a finding of a causal relationship between any current disability and VA treatment, specifically the July 2006 flexible sigmoidoscopy.  See 38 C.F.R. § 3.361.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Compensation for an additional disability based on 38 U.S.C.A. § 1151 is denied.


REMAND

Since the last examination, VA received additional medical records pertinent to the claim for a right toe disability.  Therefore, the October 2007 VA examiner was not able to consider all evidence of record, the opinion is inadequate, and another opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the October 2007 examiner, or another appropriate examiner if that examiner is unavailable, to address the great right toe disability.  The examiner should answer the following:	

a. Is the Veteran's great right toe arthritis at least as likely as not related to service, including the Veteran's report of dropping a heavy object on his toe?

Note the additional evidence of treatment in 1987 and the Veteran's statements of injury and symptoms.

The examiner must provide reasons for each opinion with consideration given to all medical and lay evidence of record.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


